                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:19-CV-695-GCM-DCK

 JODY ROSE, as Administratrix of the Estate          )
 of Kyree Devon Holman,                              )
                                                     )
                   Plaintiff,                        )
                                                     )
       v.                                            )      ORDER
                                                     )
 PSA AIRLINES, INC. GROUP INSURANCE                  )
 PLAN, PSA AIRLINES GROUP HEALTH                     )
 BENEFIT PLAN, PSA AIRLINES PLAN B                   )
 EMPLOYEE BENEFIT PLAN, PSA                          )
 AIRLINES, INC., PSA AIRLINES SHARED                 )
 SERVICES ORG., UMR, INC., QUANTUM                   )
 HEALTH, INC., a/k/a MyQhealth by                    )
 Quantum, and MCMC LLC,                              )
                                                     )
                   Defendants.                       )
                                                     )


            THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit Of Jordan Edwards” (Document No. 37) filed by Brian D. Boone, concerning

Jordan E. Edwards on April 3, 2020. Jordan E. Edwards seeks to appear as counsel pro hac vice

for Defendant UMR, Inc. Upon review and consideration of the motion, which was accompanied

by submission of the necessary fee and information, the Court will grant the motion.

            IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit Of Jordan Edwards” (Document No. 37) is

GRANTED. Jordan E. Edwards is hereby admitted pro hac vice to represent Defendant UMR,

Inc.
SO ORDERED.


              Signed: April 6, 2020
